The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	This office action is in response to the arguments filed on 10/18/2022. In the response, no claims have been amended, added, or newly canceled. Thus, claims 1-4 and 7-9 are pending in the application.
Claim Interpretation
2.	The term “perforated wall” is interpreted to include any type of perforated covering. While the term “perforated wall” appears in the specification as “perforated wall 63” (see Pg. 65, ln. 23; Figs. 9-10, 12), Applicant argues that support for a “perforated wall” that is also removable lies in priority document AT507188 that discloses the cooler being formed of a filling material that is surrounded by a “perforated cover.” (see Appeal Brief of 4/4/22, Pg. 8). It is this passage in AT507188 that appears to be the only support for a “perforated wall” that is part of a cooler and that is separably connected to the housing as required by claim 1. Therefore, any type of perforated covering will be considered as meeting the claim limitation of a “perforated wall.”
	Claim Rejections - 35 USC § 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 1-2 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takeuchi (2004/0226568) in view of Robinson et al (2008/0092912).
	Regarding claim 1, Takeuchi discloses an inhalator component for an inhalator device (Fig. 1 depicts an inhalator component bounded by the cylindrical member 11), for intermittent formation, synchronous with inhalation or drawing, of at least one of a vapor air mixture or a condensation aerosol ([0027] discloses the generation of an aerosol), comprising: a housing (Fig. 1, cylindrical member 11); a liquid container arranged in the housing, the liquid container being configured such that it can neither be removed from the housing or separated from the housing (Fig. 1, the walls of cylindrical member 11 and the two air permeable members 16a/16b define a container. This container is not removable from the device and houses flavor generating member 15, which comprises a liquid. [0027] discloses that the flavor generator member 15 may be partially made of alcohol or water, both of which are liquids. [0027] additionally states that the flavoring substance could be glycerin or propylene, both of which are liquids. Thus, the inhalator component has a container (i.e. the chamber formed by the walls of the cylindrical member 11 and permeable members 16a and 16b) that “contains” liquid (i.e. the water or alcohol)); a chamber arranged in the housing ([0024] discloses that the cylindrical member 11 is hollow, thereby forming a chamber within the housing); an air admission opening for supply of air from the surroundings to the chamber (Fig. 1 holes 131-133 allow air to enter from the surroundings during inhalation on the device; see [0034]); a heating element for evaporating a portion of a liquid material (Fig. 1 heat generating member 13), wherein a vapor that is formed is mixed in the chamber with the air supplied through the air admission opening to form the at least one of the vapor air mixture or condensation aerosol ([0027] and [0034] discloses the generation of an aerosol that is mixed with the outside air that enters the device through air flow paths 131-133); and a cooler through which the at least one of the vapor air mixture or condensation aerosol passes (Fig. 1, flavor supplying member 18 serves as a cooler), wherein the cooler is formed by a tobacco filling ([0037] discloses the flavor supplying member as being made of tobacco), wherein the tobacco filling is located in a filling space which is bounded on an inlet side of flow of the vapor air mixture or condensation aerosol (Fig. 1, flavor supplying member 18 is located in a filling space that is bounded on the inlet side with an air permeable membrane 16b), and wherein the tobacco filling is separably connected to the housing ([0037] discloses that flavor supplying member 18 may be made of tobacco, wherein free standing tobacco would be removable or separable from the cylindrical member 11).
	Takeuchi does not disclose: (1) that the heating element is an electric heating element, or (2) that the cooler is additionally formed by a perforated wall, wherein the filling space is bounded by the perforated wall on an inlet side, and wherein the cooler (i.e. the tobacco filling and the perforated wall) are separably connected to the housing.
	However, Robinson first teaches an electronic cigarette (Fig. 1, smoking article 10) having an electric heater (Fig. 1, heater 72) located upstream of a liquid storing media (Fig. 1, liquid storage container 85 contains aerosol forming material; see [0089]) that is configured to create an aerosol or vapor to be inhaled by the user by heating up the heater when inhalation by the user is detected ([0093] discloses heating element 72 heating up and generating aerosol when air flow sensing region 60 detects inhalation from the user).  Robinson also discloses the desire to provide a smoker an ability to enjoy using tobacco without the necessity of burning tobacco ([0009]). Additionally, Robinson teaches that tobacco filling may be provided to an inhalator in the form of a removable cartridge that is bounded by a mesh wall ([0076] and [0098] disclose that tobacco can be wrapped in air permeable pouches, sachets, packets or the like, with mesh-type pouches and wire mesh described as examples. See Figs. 1-2, cartridge 85. [0091] discloses that cartridge 85 can be removed and replaced as needed). A mesh pouch is a type of a “perforated” wall (see “Claim Interpretation” section, supra).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heating element of Takeuchi to be an electric heating element as taught by Robinson to provide an alternative means of generating tobacco vapor and aerosol without having to burn any material. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flavor supplying member to come in a prepackaged packet such as a mesh (i.e. a “perforated wall”) as taught by Robinson to more easily assembly the tobacco into the inhalator compared to packing loose tobacco into the inhalator.
	Regarding claim 2, the modified device of Takeuchi has the tobacco filling as formed from cut tobacco, finely cut tobacco, stuffing tobacco, from a cigar-like bundle of tobacco, dried and fermented tobacco, reconstituted tobacco, expanded tobacco or mixtures thereof (Takeuchi, [0037], discloses the use of reconstituted tobacco).
	Regarding claim 9, the modified device of Takeuchi has a liquid store (Takeuchi, Fig. 1, flavor generating member 15; [0027] discloses that the substance could be water).
	The modified device of Takeuchi does not have the inhalator component comprising a wick with a capillary structure, wherein the wick automatically resupplies the heating element with the liquid material following evaporation, wherein the wick is configured to be coupled to the liquid material in the liquid store.
	However, Robinson additionally teaches a liquid store comprising a material that wicks liquid from the store towards the region close to the heating element ([0085]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the liquid store of the modified device of Takuechi to be made of a wicking material that would use capillary action to automatically deliver liquid toward the region close to the heating element as taught by Robinson in order to ensure that aerosolizable liquid is always close to the heating element in the device, thereby taking less energy to evaporate the liquid material. The resultant device has the liquid container configured to receive the liquid material (i.e. the container defined by the walls of the cylindrical member 11 and the permeable members 16a/16b of Takeuchi “receive” the flavor generating member 15), wherein the wick is configured to be coupled to the liquid material in the liquid container (i.e. the absorbent wicking material described in [0085] of Robinson is configured to transfer the liquid material of the flavor generating member 15 of Takeuchi closer to the heating element).
5.	Claims 3 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takeuchi in view of Robinson, as applied to claim 1 above, and further in view of Wrenn et al (2002/0005207).
	Regarding claim 3, the modified device of Takeuchi I has the tobacco filing as reconstituted tobacco (Takeuchi, [0037], discloses using reconstituted tobacco).
	The modified device of Takeuchi does not explicitly state that the tobacco filling is sauced, spiced, aromatized, and/or perfumed (However, it’s noted that Takeuchi discloses that the tobacco filling is used to supply flavor, which indicates that spicing or perfuming the tobacco would be desirable and likely).
	However, Wrenn teaches an electrical smoking system comprising a tobacco plug (Fig. 4, tobacco plug 80), wherein the tobacco plug comprises blends of oriental tobaccos, reconstituted tobaccos, and other blend components, including traditional cigarette flavors (i.e. “spiced,” “aromatized,” or “perfumed” tobacco filling) (See [0120]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the tobacco filling of the modified device of Takeuchi to be spiced, aromatized, or perfumed as taught by Wrenn to provide the user with bold, enjoyable flavors while using the device.
	Regarding claim 8, the modified device of Takeuchi has its resistance to draw as adjustable (Takeuchi, Fig. 1, depicts that the device has multiple components along the flow path that would contribute resistance to the user’s inhalation efforts).
	The modified device of Takeuchi does not disclose that the tobacco filling is filled to a filling density such that a resulting flow resistance lies within the range of 12-16 mbar at an air throughput of 1.05 L/min.
	However, Wrenn additionally teaches having its tobacco plug and  the rest of its components configured to produce a resistance to draw of 130 mm H2O, which converts to 12.75 mbar ([0085]; see also [0010], which discloses that resistance to draw is measured at a 17.5 ml/s flow rate (i.e. 1.05 L/min)), as this resistance to draw is the same as a user would experience with a traditional cigarette ([0085]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the tobacco filling density (and the configuration of the other device components) of the modified device of Takeuchi such that a resulting flow resistance is 12.75 mbar at an air throughput of 1.05 L/min as taught by Wrenn, as such a flow resistance provides the user the same resistance to draw as a user would experience with a traditional cigarette.
6.	Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takeuchi in view of Robinson, as applied to claim 1 above, and further in view of Wright (2005/0194013).
	Regarding claim 4, the modified device of Takeuchi has tobacco filling (Takeuchi, Fig. 1, tobacco filling 18).
	The modified device of Takeuchi does not have the volume of the tobacco filling as greater than 3 cm3.
	However, Wright teaches a conventional cigarette wherein the tobacco section has a length of 85 mm and a circumference of 27 mm ([0021], which results in a tobacco filling volume of 4.93 cm3 (pi*.43^2*8.5).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tobacco filling of the modified device of Takeuchi to have a volume greater than 3 cm3 as taught by Wright, as such a volume is an effective amount to provide a user the proper flavor and sensation of a traditional cigarette.
7.	Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takeuchi in view of Robinson, as applied to claim 1 above, and further in view of Nelson (2007/0045288)
	Regarding claim 7, Takeuchi has tobacco filling (Takeuchi, tobacco filling 18).
	The modified device of Takeuchi does not have a wire mesh such that the tobacco filling is bounded by the wire mesh, thereby preventing the tobacco filling from being able to pass into a user’s mouth cavity.
	However, Nelson teaches smoking simulator wherein a consumable product is bounded within a chamber by wire mesh (Fig. 8, consumable product 158 is bounded by an upper seal 146 and a lower seal 150; [0050] discloses that the upper seal and the lower seal may include a mesh, filter, or screen to prevent the material from passing upstream or downstream from the chamber).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to design the modified device of Takeuchi to have first and second wire meshes that form a chamber and enclose the tobacco filling as taught by Nelson, as the presence of the two meshes would prevent the tobacco filling from escaping the tobacco filling chamber.
Response to Arguments
8.	Applicant’s arguments filed on 10/18/22 on Page 6 with respect to claim 1 and regarding Takeuchi not disclosing the flavor supply member 18 being removable if the permeable members 16a and 16b are considered non-detachable have been considered, but are not persuasive. As an initial matter, the applicant states that the flavor supply member 18 and the filter 171 are both upstream of the flavor generating member 15. This is not the case, as air is drawn into smoking article 10 through holes 131, 132, and 133 at the heat generating member 13 (i.e. the upstream end) and released out of the smoking article 10 at the mouth-end portion 17 (i.e. the downstream end). Thus, flavor supply member 18 and filter 171 are located downstream of the flavor generating member 15. Regarding the detachability of components within the smoking article 10, the flavor generating member 15 is bounded by permeable members 16a and 16b, while flavor supply member 18 and filter 171 are not bound by such walls. Thus, flavor supply member 18 and filter 171 are removable through the mouth-end portion 17, while flavor generating member 15 is non-detachably located in the smoking article 10 because it is bounded by permeable members 16a and 16b. 
	Furthermore, the feature of having a removable packet that is formed by a tobacco filling and a perforated wall is taught by the secondary reference of Robinson. Paragraph [0091] of Robinson discloses that cartridge 85 can be removed and replaced as needed. Paragraph [0076] of Robinson additionally teaches that the cartridge 85 comprises tobacco wrapped in a mesh-type pouche (wherein a mesh-type pouch is considered a “perforated wall”). The combination of Takeuchi/Robinson would thus have Takeuchi’s flavor supplying member 18 wrapped in a mesh-type pouch that is removable from the smoking article 10.
9.	Applicant’s arguments on Pages 7-9 with respect to claim 1 and regarding the cartridge 85 of Robinson not being able to act as both a liquid storage container and a cooler downstream of the liquid container have been considered, but are not persuasive. The current rejection is not implementing the cartridge 85 teaching of Robinson as both a liquid storage container and a cooler. Rather, Robinson is being used to teach: (1) an electric heating element that would replace the combustible heating element of Takeuchi, and (2) a mesh-type pouch used to hold tobacco that would be implemented in Takeuchi to contain the flavor supplying member 18. Thus, the modified device of Takeuchi would still have a liquid storage container (i.e. the chamber formed by the walls of the cylindrical member 11 and permeable members 16a and 16b) and a cooler having a perforated wall (i.e. the flavor supplying member 18 wrapped up in a mesh-type pouch as taught by Robinson).
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785